                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Antonelle Ann Sanchez                                             Docket No. 5:16-CR-254-lH

                               Petition for Action on Supervised Release

COMES NOW Peter J. Yalango, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Antonelle Ann Sanchez, who, upon an earlier plea of guilty to
2 counts of 18 U .S.C. § 20 1( c)( 1)(B), Accepting and Receiving a Gratuity, was sentenced by the Honorable
Malcolm J. Howard, Senior U.S. District Judge, on November 7, 2017, to the custody of the Bureau of
Prisons for a term of 8 months . It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 24 months.

Antonelle Ann Sanchez was released from custody on August 24, 20 18, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant was arrested for Driving While Impaired and Open Container of Alcoholic Beverage After
Drinking (19CR51508) by the Fayetteville Police Department in Fayetteville, North Carolina on February
3, 2019 . The defendant admitted to committing these crimes when confronted. The next scheduled court
date for this matter is May 3, 2019, in Cumberland County District Court. The offender has agreed to
perform 24 hours of community service as a sanction for this offense.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that superv ised release be modified as follows:

    I. The defendant shall perform 24 hours of community service as directed by the probation office and
       if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Eddie J. Smith                                   Isl Peter J. Yalango
Eddie J. Smith                                       Peter J. Y al an go
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2546
                                                     Executed On: March 5, 2019
Antonelle Ann Sanchez
Docket No. 5:16-CR-254-lH
Petition For Action
Page 2
                                     ORDER OF THE COURT

Considered and ordered this / /        day of   th ~      , 2019, and ordered filed and
made a part of the cords in the above case.
